Title: To James Madison from Samuel Latham Mitchill, 23 January 1813
From: Mitchill, Samuel Latham
To: Madison, James


Sir
Capitol Hill: Jany 23rd 1813
At the request of the Governor of Newyork, I have the honour of submitting to the eye of the President Judge Tiffany’s Description of the peninsula of Upper Canada. Though I have personally visited the region which lies between the great Lakes, I must confess, the present writer has given me much additional information. My persuasion that it may be relied upon for its genuineness and authenticity, determines me to forward it, without a day’s delay; knowing that in the arrangements necessary for the ensuing campaign, every article of sound information is valuable. I have the honour to renew the assurance of my high respect
Saml L Mitchill
